Citation Nr: 0947504	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for headaches. 

2.	Entitlement to service connection for muscle aches.

3.	Entitlement to service connection for chronic fatigue 
with sleep difficulties.

4.	Entitlement to service connection for joint pain. 

5.	Entitlement to service connection for dizziness.

6.	Entitlement to service connection for loss of 
concentration.

7.	Entitlement to service connection for numbness of the 
lower extremities, restless leg syndrome.

8.	Entitlement to service connection for depression.

9.	Entitlement to service connection for anxiety.

10.	Entitlement to service connection for thyroid cancer due 
to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 
1991. She also had a prior period of Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. In June 2006, a hearing was held at 
the RO before a Hearing Officer.

The Board had previously remanded this case in May 2009 to 
schedule a Travel Board hearing before a Veterans Law Judge. 
However, the Veteran cancelled the hearing in advance of the 
scheduled date and requested that the case be adjudicated on 
the record. The Board will proceed accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.



REMAND

The Veteran contends that she developed chronic headaches, 
muscle aches, chronic fatigue, joint pain, dizziness, loss of 
concentration, a lower extremities disorder, and anxiety and 
depression all primarily as the side effects of having 
undergone anthrax vaccination during active duty service. 
Service records show that the Veteran's reserve unit was 
called up to active duty in December 1990. The Veteran 
herself then had active duty service from December 1990 to 
May 1991 as a military policeman at a U.S. military 
installation in Germany. It is alleged that the vaccination 
for anthrax occurred prior to this duty assignment. 

Review of the service treatment history does not document 
that the Veteran ever underwent anthrax vaccination. There is 
recordation of vaccination for several other illnesses, 
including in January 1989 against smallpox, tetanus, 
poliovirus, and influenza. The Veteran received another 
influenza vaccination in December 1990 prior to her 
deployment overseas in Germany. There is no reference to 
anthrax vaccination either being completed, or of any of 
stages through which the vaccine is usually administered. The 
Veteran maintains that she received an anthrax vaccination 
notwithstanding what these records show.

The Board finds that a further attempt to verify anthrax 
vaccination is warranted. Service personnel records available 
do not include complete documentation of the recall of the 
Veteran's unit to active duty. Another request to the 
National Personnel Records Center (NPRC) for complete 
personnel records is in order. To attempt to confirm anthrax 
vaccination, the RO should also contact the Veteran's unit of 
assignment before and while stationed in Germany to determine 
if individuals within that unit received the vaccine, 
including those persons who were not eventually deployed to 
the Persian Gulf. 

With regard to service connection for thyroid cancer, the 
Veteran alleges that this claimed illness is due to exposure 
to ionizing radiation. The Veteran describes having had 
exposure to radiation while guarding nuclear sites at White 
Sands,   New Mexico and in Germany. Service personnel records 
denote a six-month duty assignment in Germany. There is no 
reference to the Veteran having been stationed at the former 
location. 

There is a specific regulatory scheme under VA law for 
adjudicating claims based on ionizing radiation exposure. 
First, there are certain diseases that are presumed to have 
been the result of in-service radiation exposure. See 38 
U.S.C.A. § 1112(c);  38 C.F.R. § 3.309(d). Second, under 38 
C.F.R. § 3.311 there is a list of "radiogenic diseases" 
that will be service-connected provided that certain criteria 
specified in that regulation are met. Third, even if the 
claimed condition is not listed in            38 C.F.R. § 
3.309 or as a radiogenic disease under section 3.311, the 
veteran may also establish direct service connection by 
providing medical evidence of direct actual causation. See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

For purposes of 38 C.F.R. § 3.311, thyroid cancer is a 
recognized "radiogenic disease" for which service 
connection may be established if exposure to ionizing 
radiation is also shown through the prescribed development 
procedures. As one of these development procedures, the RO is 
required to obtain the Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141). The RO should 
complete this action. Moreover, the Veteran should be 
prompted to give a more detailed description of the events 
surrounding alleged radiation exposure, which may in turn 
identify further official sources of inquiry into whether 
such exposure occurred. Finally, after all inquiry into 
radiation exposure is complete, under            38 C.F.R. § 
3.311 it is necessary to forward the case to the VA Under 
Secretary for Benefits to resolve whether the claimed 
disability is indeed incidental to exposure to ionizing 
radiation. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Pittsburgh, 
Pennsylvania VA Medical Center (VAMC) and 
request copies of all available records 
of treatment from that facility dated 
since March 2005. All records and 
responses received should be associated 
with the claims file.

2. Contact the National Personnel Records 
Center (or any other appropriate records 
depository) and request the Veteran's 
complete personnel file, including 
pertaining to the time period from 
December 1990 to June 1991 when the 
Veteran's reserve unit was called up to 
active duty status. Also request a copy 
of the Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141). Then associate all records that 
are received with the Veteran's claims 
file.

3. Contact the unit with which the 
Veteran served just prior to service in 
Germany from December 1990 to May 1991, 
the 352nd Military Police Company, 99th 
Army Reserve Command, and inquire as to 
whether individuals within that unit such 
as the Veteran who were deployed to 
Germany would have been administered the 
anthrax vaccine. 

4. Provided there is confirmation that 
the Veteran underwent anthrax vaccination 
during service, then schedule her for a 
VA general medical examination for the 
purpose of determining whether the 
various claimed conditions have any 
etiological relationship to the 
administration of the vaccine.

5. Request from the Veteran further 
details as to the nature and extent of 
any occupational exposure to ionizing 
radiation during service. Take any 
necessary follow-up measures to acquire 
official records of radiation exposure, 
based upon the response received.

6. When all research into the extent of 
radiation exposure is completed, then 
forward the claims file to the VA Under 
Secretary for Benefits as prescribed 
under 38 C.F.R. § 3.311 to determine 
whether thyroid cancer is the result of 
exposure to ionizing radiation. 

7. The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

8. Thereafter, the RO should readjudicate 
the claims on appeal, based upon all 
additional evidence received. If the 
benefits sought on appeal are not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to 
the Board for further appellate 
consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

